J-S58009-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                       IN THE SUPERIOR COURT OF
                                                          PENNSYLVANIA
                            Appellee

                       v.

JUSTIN BERNARD BEGANDY,

                            Appellant                   No. 1306 WDA 2013


                   Appeal from the PCRA Order June 27, 2013
               in the Court of Common Pleas of Allegheny County
               Criminal Division at No.: CP-02-CR-0000271-2007


BEFORE: GANTMAN, P.J., BENDER, P.J.E., and PLATT, J.*

MEMORANDUM BY PLATT, J.:                       FILED: OCTOBER 1, 2014

        Appellant, Justin Bernard Begandy, appeals pro se from the order of

June 27, 2013, dismissing his first petition pursuant to the Post Conviction

Relief Act (PCRA), 42 Pa.C.S.A. §§ 9541-9546, as untimely. We affirm.

        On March 1, 2007, the Commonwealth charged Appellant with one

count each of robbery, criminal attempt (kidnapping), aggravated assault,

terroristic threats, possessing instruments of crime, simple assault, and

recklessly endangering another person.1            The charges arose out of an

incident on December 17, 2006, when Appellant confronted the victim at a

____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
1
  18 Pa.C.S.A. §§ 3701(a)(1)(i) or (ii), 901(a), 2702(a)(4), 2706(a)(1),
907(a), 2701(a)(1), and 2705, respectively.
J-S58009-14


shopping mall, forced his way into her car and attacked her with a steak

knife.2 (See N.T. Plea, 5/21/09, at 4).

       On May 21, 2009, Appellant entered an open plea of nolo contendere

to all charges, except the robbery charge.3 (See id. at 2). In return for the

plea, the Commonwealth withdrew the robbery charge and agreed not to

seek a five year mandatory minimum sentence. (See id.). There was no

other agreement as to sentence. (See id.).

       On August 12, 2009, following receipt of a pre-sentence investigation

report, the court sentenced Appellant to an aggregate term of incarceration

of not less twelve years four months nor more than forty years. (See N.T.

Sentencing, 8/12/09, at 8-9).           At that time, defense counsel noted that

Appellant faced additional jail time because this conviction violated the

conditions of previous probation or parole. (See id. at 4).

       After sentencing, on August 17, 2009, Appellant filed a pro se motion

to rescind the nolo contendere plea.           The trial court denied the motion by

____________________________________________


2
  The victim managed to free herself and fled into the mall. She had
suffered a laceration to her finger as Appellant swung the knife at her. He
was apprehended shortly after by the police. The victim positively identified
Appellant as her assailant. DNA analysis confirmed that blood on Appellant’s
trousers and shirt belonged to the victim. (See N.T. Guilty Plea, 5/21/09, at
4-6).
3
  Defense counsel conceded that the evidence “would certainly have
supported” a guilty plea, but entered a nolo plea based on Appellant’s
“mental health situation.” (N.T. Plea, 5/21/09, at 7).




                                           -2-
J-S58009-14


order dated November 16, 2009, and docketed on November 19, 2009.

Appellant did not file a direct appeal.

       On April 4, 2013, Appellant filed the instant PCRA petition, pro se. The

PCRA court appointed counsel who filed a Turner/Finley4 “no merit” letter

and   petitioned     the   court    for   permission   to    withdraw   from   further

representation. On May 29, 2013, the PCRA court granted counsel’s request

to withdraw and issued notice of its intent to dismiss the petition pursuant to

Pennsylvania Rule of Criminal Procedure 907.                See Pa.R.Crim.P. 907(1).

Appellant filed a reply on June 17, 2013. On June 27, 2013, the PCRA court

dismissed the petition.

       Appellant subsequently filed a timely pro se notice of appeal.              On

August 21, 2013, the PCRA court ordered Appellant to file a concise

statement of errors complained of on appeal pursuant to Pennsylvania Rule

of Appellate Procedure 1925(b).            Appellant filed a timely Rule 1925(b)

statement on August 29, 2013. See Pa.R.A.P. 1925(b). On September 18,

2013, the PCRA court issued a statement in lieu of a Rule 1925(a) opinion.

See Pa.R.A.P. 1925(a).             The court subsequently filed a supplemental

opinion, on January 6, 2014, explaining in pertinent part that the petition

was untimely filed with no statutory exception to the time bar applicable.

(See PCRA Court Opinion, 1/06/14, at 4-5).
____________________________________________


4
  Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988); Commonwealth
v. Finley, 550 A.2d 213 (Pa. Super. 1988) (en banc).



                                           -3-
J-S58009-14


      Appellant raises two questions on appeal:

           A. Did [the] trial judge have constitutional and statutory
      authority to sentence [Appellant] under [c]rimes [c]ode [s]tatute
      18 Pa.C.S. § 2901(A)(1) which was withdrawn by the
      Commonwealth?

            B. Is trial counsel’s abandonment of [Appellant] for appeal
      purposes grounds for nunc pro tunc restoration of direct appeal
      rights?

(Appellant’s Brief, at 4).

      Our standard of review for an order denying PCRA relief is well-settled:

            This Court’s standard of review regarding a PCRA court’s
      order is whether the determination of the PCRA court is
      supported by the evidence of record and is free of legal error.
      Great deference is granted to the findings of the PCRA court, and
      these findings will not be disturbed unless they have no support
      in the certified record.

Commonwealth v. Carter, 21 A.3d 680, 682 (Pa. Super. 2011) (citations

and quotation marks omitted). However, “if a PCRA [p]etition is untimely, a

trial court has no jurisdiction to entertain the petition.” Commonwealth v.

Hutchins, 760 A.2d 50, 53 (Pa. Super. 2000) (citations omitted).

      Here, Appellant filed his first PCRA petition on April 4, 2013. The PCRA

provides that “[a]ny petition under this subchapter, including a second or

subsequent petition, shall be filed within one year of the date the judgment

becomes final[.]” 42 Pa.C.S.A. § 9545(b)(1). A judgment becomes final for

PCRA purposes at the conclusion of direct review, including discretionary

review in the Supreme Court of the United States and the Supreme Court of




                                    -4-
J-S58009-14


Pennsylvania, or at the expiration of time for seeking the review.          42

Pa.C.S.A. § 9545(b)(3).

       Here, the court imposed sentence on August 12, 2009.          Therefore,

Appellant’s judgment of sentence became final on September 11, 2009, after

the thirty day period to file a direct appeal expired.5

       Because Appellant did not file his petition until April 4, 2013, the

petition is facially untimely.       As already noted, Appellant concedes this.

(See Appellant’s Brief, at 7). Thus, to obtain PCRA relief, he must plead and

prove that his claim falls under one of the statutory exceptions to the one-

year time bar provided at section 9545(b).                See 42 Pa.C.S.A. §

9545(b)(1)(i)-(iii).

       Section 9545 provides that the court can still consider an untimely

petition where the petitioner successfully pleads and proves that:


____________________________________________


5
   The PCRA court maintains that Appellant’s judgment of sentence became
final on December 16, 2009, thirty days after it denied his pro se post-
sentence motion and he did not appeal to this Court. (See PCRA Court
Opinion, 1/6/14, at 4); see also Pa.R.A.P. 903. However, pro se motions
filed by appellants represented by counsel are legal nullities.           See
Commonwealth v. Figueroa, 29 A.3d 1177, 1179 n.2 (Pa. Super. 2011).
Here, it is not readily apparent from the record whether plea counsel was
appointed or retained.     We find no reference in the record granting
permission for counsel to withdraw, although the sentencing court assumes
that if Appellant wanted a lawyer to file motions (and he was unable to
afford one) the court would appoint a lawyer at no charge. (See N.T.
Sentencing, 8/12/09, at 10). In any event, Appellant’s petition is untimely
under either calculation. Appellant also concedes that his petition is facially
untimely. (See Appellant’s Brief, at 7).



                                           -5-
J-S58009-14


            (i) the failure to raise the claim previously was the result
      of interference by government officials with the presentation of
      the claim in violation of the Constitution or laws of this
      Commonwealth or the Constitution or laws of the United States;

            (ii) the facts upon which the claim is predicated were
      unknown to the petitioner and could not have been ascertained
      by the exercise of due diligence; or

            (iii) the right asserted is a constitutional right that was
      recognized by the Supreme Court of the United States or the
      Supreme Court of Pennsylvania after the time period provided in
      this section and has been held by that court to apply
      retroactively.

42 Pa.C.S.A. § 9545(b)(1)(i)-(iii).

      Further, a petitioner who wishes to invoke any of the above exceptions

must file the petition “within 60 days of the date the claim could have been

presented.”   Id. at § 9545(b)(2).     The Pennsylvania Supreme Court has

repeatedly stated that it is an appellant’s burden to plead and prove that one

of the above-enumerated exceptions applies.      See, e.g., Commonwealth

v. Abu-Jamal, 941 A.2d 1263, 1268 (Pa. 2008), cert. denied, 555 U.S. 916

(2008).

      Here, Appellant first contends that his petition should be considered

timely because he challenges the legality of his sentence and such a

challenge is can never be waived.        (See Appellant’s Brief, at 7).     In

Commonwealth v. Fahy, 737 A.2d 214 (Pa. 1999), the Pennsylvania

Supreme Court rejected Appellant’s contention.       The Fahy Court stated,

“[a]lthough legality of sentence is always subject to review within the PCRA,

claims must still first satisfy the PCRA’s time limits or one of the exceptions

                                      -6-
J-S58009-14


thereto.” Fahy, supra at 223 (citation omitted). Appellant concedes that a

claim of illegality must be brought within the PCRA time limits or one of the

statutory exceptions. (See Appellant’s Brief, at 7).

       Appellant asserts that his illegality of sentence claim was timely

because he did not become aware that his sentence was illegal until he

received a copy of a “corrected” sentencing order in March 2013.6           (See

Appellant’s Brief, at 9; see also id. at 9-10).     Appellant claims that this

constituted both governmental interference and newly discovered facts and

thus his sentencing claims are timely under both § 9545(b)(1)(i) and (ii).

(See id. at 9-14). We disagree.

       [W]here a petitioner alleges that a District Attorney’s failure to
       produce documents amounts to governmental interference, then
       that petitioner must identify a specific claim that he was unable
       to discover or develop due to the District Attorney’s
       conduct. Commonwealth v. Yarris, 557 Pa. 12, 731 A.2d
       581, 588 (1999). Appellant, however, has failed to explain how
       the District Attorney's conduct hobbled his development or
       prevented his discovery of any particular claim. Thus, he has not
       established the existence of governmental interference such that
       this PCRA petition is excused from the timeliness requirements.

Commonwealth v. Howard, 788 A.2d 351, 355 (Pa. 2002).



____________________________________________


6
  For clarity and context, we note that Appellant’s claims appear to derive
from his perception that his sentence was “corrected,” apparently to resolve
a discrepancy between the charge presented as count 2 in the Information,
criminal attempt (kidnapping) and the printed sentencing order, which
identified the relevant charge as kidnapping.




                                           -7-
J-S58009-14


      Further, Appellant must plead and prove that the information could not

have been discovered earlier with the exercise of due diligence.           See

Commonwealth v. Edmiston, 65 A.3d 339, 345 (Pa. 2013), cert. denied,

134 S.Ct. 639 (2013). Here, Appellant has not pleaded facts which establish

that he exercised due diligence in obtaining this information regarding his

sentence.    “Our Supreme Court has held for purposes of 42 Pa.C.S. §

9545(b)(1)(ii) information is not ‘unknown’ to a PCRA petitioner when the

information was a matter of public record.”       Commonwealth v. Taylor,

933 A.2d 1035, 1040 (Pa. Super. 2007), appeal denied, 951 A.2d 1163 (Pa.

2008) (citing Commonwealth v. Chester, 895 A.2d 520, 523 (Pa. 2006))

(claim founded on arrest warrant in record of case was based on matter of

public record that due diligence would have disclosed to appellant long

before filing of PCRA petition).

      Appellant concedes that trial courts have inherent common law

authority to correct clerical errors.    (See Appellant’s Brief, at 14, (citing

Commonwealth v. Borrin[, 80 A.3d 1219, 1227 (Pa. 2013)]). He fails to

demonstrate why the correction of his sentence exceeds that authority.

      Notably, Appellant does not establish that the apparent correction

changed the length of his sentence, exceeded the statutory maximum or

otherwise constituted an illegal sentence.     He merely contends that there

was no clear clerical error in his original sentence order, and therefore the

corrected sentence must be vacated. (See Appellant’s Brief, at 17).


                                        -8-
J-S58009-14


       Appellant also maintains that the trial court “violated the sep[a]ration

of powers doctrine.” (Id.). His argument is without merit, and fails to prove

an exception to the time bar.7           Thus, Appellant has not shown that his

sentencing claim is timely under any of the exceptions provided in

§ 9545(b)(1)(i)-(iii). His first claim merits no relief.

       In his second claim, Appellant asserts that he received ineffective

assistance of counsel because counsel did not file a direct appeal. He claims

counsel abandoned him, entitling him to nunc pro tunc restoration of his

direct appeal rights. (See Appellant’s Brief, at 21-25).

       Preliminarily, Appellant does not present an exception to the time-bar

by claiming ineffective assistance of counsel.         See Commonwealth v.

Davis, 816 A.2d 1129, 1135 (Pa. Super. 2003), appeal denied, 839 A.2d

351 (Pa. 2003)        (“[A]ttempts to utilize ineffective assistance of counsel

claims as a means of escaping the jurisdictional time requirements for filing

a PCRA petition have been regularly rejected by our courts.”) (citations

omitted).



____________________________________________


7
  Moreover, we observe that Appellant was present at sentencing. (See N.T.
Sentencing, 8/12/09, at 2). However, he did not seek clarification of his
sentence and copies of the sentencing order and related documents until
February 26, 2012, over two years later. (See Appellant’s Brief, at 8).
Appellant fails to provide any explanation for this delay. Accordingly,
Appellant has not shown that he exercised due diligence in obtaining the
information regarding his allegedly illegal sentence.



                                           -9-
J-S58009-14


     Furthermore, Appellant has not invoked any of the three statutory

exceptions with respect to his ineffective assistance of counsel claim. Thus,

the claim is untimely, without a statutory exception to the time bar pleaded

or proven.

     Moreover, Appellant does not assert that he requested a direct appeal.

(See Appellant’s Brief, at 21-25).    Nor does he explain, after entering his

nolo plea, on what basis he could have.       He cites no pertinent authority,

other than cases for general principles. Instead, he baldly asserts that plea

counsel gave him erroneous advice on his eligibility for “second strike”

sentencing. (See id. at 23). Appellant’s second claim fails to establish an

exception to the time-bar.

     The record supports the PCRA court’s finding that Appellant’s PCRA

petition is untimely with none of the statutory exceptions to the time bar

proven.

     Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/1/2014




                                     - 10 -
J-S58009-14




              - 11 -